 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 976 
In the House of Representatives, U. S., 
 
December 16, 2009 
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3326) making appropriations for the Department of Defense for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with the amendment printed in part A of the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
2.Upon the adoption of this resolution it shall be in order to consider in the House the joint resolution (H. J. Res. 64) making further continuing appropriations for fiscal year 2010, and for other purposes. All points of order against consideration of the joint resolution are waived except those arising under clause 9 or 10 of rule XXI. The joint resolution shall be considered as read. All points of order against provisions in the joint resolution are waived. The previous question shall be considered as ordered on the joint resolution to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit.  
3.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4314) to permit continued financing of Government operations. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.  
4.Upon the adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2847) making appropriations for the Departments of Commerce and Justice, and Science, and Related Agencies for the fiscal year ending September 30, 2010, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with the amendment printed in part B of the report of the Committee on Rules. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
5.In the engrossment of the House amendment to the Senate amendment to H.R. 2847, the Clerk shall— 
(1)add the text of H.R. 2920, as passed by the House, as new matter at the end of the text proposed to be inserted by the House amendment;  
(2)assign appropriate designations to provisions within the engrossment of the text proposed to be inserted by the House; and  
(3)conform provisions for short titles within the engrossment of the text proposed to be inserted by the House.  
6.It shall be in order at any time during the remainder of the first session of the One Hundred Eleventh Congress for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the selection of any matter for consideration pursuant to this section.  
7.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived for the remainder of the first session of the One Hundred Eleventh Congress.  
8.The chair of the Committee on Appropriations may insert in the Congressional Record at any time during the remainder of the first session of the One Hundred Eleventh Congress such material as he may deem explanatory of the Senate amendments and the motions specified in the first and fourth sections of this resolution.  
9.On any legislative day of the second session of the One Hundred Eleventh Congress before January 12, 2010, the Speaker at any time may dispense with organizational or legislative business.  
10.On any legislative day of the second session of the One Hundred Eleventh Congress before January 12, 2010, the Chair at any time may declare the House adjourned or declare the House adjourned pursuant to an applicable concurrent resolution of adjournment.  
11. 
(a)On any legislative day of the first session of the One Hundred Eleventh Congress, the Speaker may at any time declare the House adjourned.  
(b)When the House adjourns on a motion pursuant to this subsection or a declaration pursuant to subsection (a) on the legislative day of: 
(1)Wednesday, December 16, 2009, it shall stand adjourned until 6 p.m. on Saturday, December 19, 2009.  
(2)Saturday, December 19, 2009, it shall stand adjourned until noon on Wednesday, December 23, 2009.  
(3)Wednesday, December 23, 2009, it shall stand adjourned until 10 a.m. on Saturday, December 26, 2009.  
(4)Saturday, December 26, 2009, it shall stand adjourned until noon on Wednesday, December 30, 2009.  
(5)Wednesday, December 30, 2009, it shall stand adjourned until 10 a.m. on Saturday, January 2, 2010.  
(c)If, during any adjournment addressed by subsection (b), the House has received: (1) confirmation that the President has approved H.R. 3326; (2) a message from the Senate transmitting its passage without amendment of H.R. 4314; and (3) a message from the Senate transmitting its concurrence in an applicable concurrent resolution of adjournment, the House shall stand adjourned pursuant to such concurrent resolution of adjournment.  
(d)The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by this section as though under clause 8(a) of rule I. 
 
Lorraine C. Miller,Clerk. 
